DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

 Response to Amendment
	Applicant’s amendment to the claims filed September 14, 2021 has been entered.  Claims 13, 15 and 25 are currently amended.  Claim 33 is new.  Claims 1-15, 18-23, 25-28, 32 and 33 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 18-23 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


It is noted that the application discloses a broad range of materials (e.g. ranging from pelletized household garbage up to waste bound with cement) and the specification does not make it clear when the process does or does not produce a material having the desired properties.  If anything, the specification and claim as written (i.e. “thereby”) appear to suggest completing the claimed steps produces a product having the desired properties.  Appropriate correction and clarification is required. Claims 18-23 and 32 are rejected as dependent claims    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylmore (US 2010/0092794).

As to the limitation that method thereby produces structural solid-fill material having density and friction angle which meet AASHTO LRFD criteria for a backfill promulgated by the United States Department of Transportation, it is noted that the reference teaches the same claimed and disclosed process steps and utilizes the same claimed and disclosed process materials.  As such, it follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the claimed invention (also see section the 112b rejection set forth above regarding the unclear scope of the limitation). 
As to claim 18, Aylmore teaches the material includes thermoplastic and non-thermoplastic material (Abstract).  The thermoplastic material is a binder.
As to claim 21, Aylmore teaches removing stainless steel from the waste (paragraph [0032]).
As to claim 22, Aylmore teaches pelletizing the material as set forth above (paragraphs [0031] and [0032] – chopping, shredding, or forming underwater)   Inherently, as one having ordinary skill in the art will recognize, there will be some variation in pellet size that results from these pelletization processes (even if the target is to produce pellets of approximately the same .

Claims 15, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderpool (US 2009/0039184).
Regarding claim 15, Vanderpool teaches a method for converting municipal/consumer solid waste to a solid fill-material in the form of a multiplicity of compacted pieces (Abstract; paragraph [0057]-[0058], [0108]), the method comprising: mechanically reducing municipal/consumer solid-waste piece size to form a solid-waste stream (Abstract; Figure 1; Figure 19; Figure 20; paragraphs [0060], [0074], [0085]); heating the solid-waste stream and thereby killing bacteria in such stream (paragraphs [0061], [0068]-[0071], [0075]-[0076], [0093], [0094]); adding an antimicrobial agent to the solid-waste stream (paragraphs [0087]-[0089] – addition of acids to sanitize the material); and pelletizing the solid-waste stream (Abstract; Figure 19 (118); Figure 20 (S24); paragraphs [0062], [0072]).
As to the limitation that method thereby produces structural solid-fill material meeting AASHTO LRFD criteria for a backfill promulgated by the United States Department of Transportation, it is noted that the reference teaches the same claimed and disclosed process steps and utilizes the same claimed and disclosed process materials.  As such, it follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the claimed invention (also see section the 112b rejection set forth above regarding the unclear scope of the limitation). 
As to claim 18, Vanderpool teaches adding plastic to the material (paragraph [0074]).
As to claim 21, Vanderpool teaches removing metallic material from the stream (paragraphs [0082] and [0083]).
As to claim 22, Vanderpool teaches pelletizing the material as set forth above.   Inherently, as one having ordinary skill in the art will recognize, there will be some variation in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794), as applied to claims 15, 18, 21 and 22 above, and further in view of Fortson (US 5,238,583).
As to claim 19, Aylmore teaches the method set forth above.  Aylmore does not teach the addition of activated charcoal.  However, Fortson teaches that it is known in the analogous art to add activated carbon/charcoal to the material (col. 1, lines 54-66).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794), as applied to claims 15, 18, 21 and 22 above, and further in view of either one of Webb et al. (US 5,568,895) or Fascio (US 2012/0245257).
As to claim 20, Aylmore teaches the method set forth above.  Aylmore does not teach coating the pellet as claimed.  However, each of Webb et al. (col. 10, lines 45-50) and Fascio (paragraphs [0013], [0079] and [0080] – the utilized coatings will intrinsically keep microbes from the pellet and is therefore reasonably understood to be antimicrobial) teach analogous methods wherein the pellets are coated with an antimicrobial agent.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching Aylmore with either one of Webb et al. or Fascio and to have applied an antimicrobial coating to the pellet of Aylmore, as suggested by either one of Webb et al. or Fascio, for the purpose, as suggested by the references, of treating the pellet in order to give it desired physical properties.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aylmore (US 2010/0092794), as applied to claims 15, 18, 21 and 22 above, and further in view of either one of White (US 2016/0122674) or Parry (US 2010/0317090).
As to claim 23, Aylmore teaches the method set forth above.  Aylmore does not teach the solid waste is from a landfill, wherein methane is captured.

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Aylmore and either one of White or Parry and to have utilized landfill solid waste and to have recovered methane in the method of Aylmore, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of effectively recycling material while reducing landfilled quantities and obtaining the energy from or usefulness for the process of methane.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184), as applied to claims 15, 18, 21 and 22 above, and further in view of Fortson (US 5,238,583).
As to claim 19, Vanderpool teaches the method set forth above.  Vanderpool does not teach the addition of activated charcoal.  However, Fortson teaches that it is known in the analogous art to add activated carbon/charcoal to the material (col. 1, lines 54-66).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool and Fortson and to have added activated charcoal to the composition of Vanderpool, as suggested by Fortson, for the purpose, as suggested by Fortson, of soaking up liquid in the material.  Further, one having ordinary skill in the art would have recognized the odor reducing functionality of activated charcoal/carbon and would have found it useful in dealing with refuse.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184), as applied to claims 15, 18, 21 and 22 above, and further in view of either one of Webb et al. (US 5,568,895) or Fascio (US 2012/0245257).
As to claim 20, Vanderpool teaches the method set forth above.  Vanderpool does not teach coating the pellet as claimed.  However, each of Webb et al. (col. 10, lines 45-50) and Fascio (paragraphs [0013], [0079] and [0080] – the utilized coatings will intrinsically keep microbes from the pellet and is therefore reasonably understood to be antimicrobial) teach analogous methods wherein the pellets are coated with an antimicrobial agent.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool with either one of Webb et al. or Fascio and to have applied an antimicrobial coating to the pellet of Vanderpool, as suggested by either one of Webb et al. or Fascio, for the purpose, as suggested by the references, of treating the pellet in order to give it desired physical properties.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool (US 2009/0039184), as applied to claims 15, 18, 21 and 22 above, and further in view of either one of White (US 2016/0122674) or Parry (US 2010/0317090).
As to claim 23, Vanderpool teaches the method set forth above.  Vanderpool does not teach the solid waste is from a landfill, wherein methane is captured.
However, each of White (Abstract; Figure 1; paragraphs [0003] and [0136]) and Parry (Abstract; paragraphs [0022]-[0028]) teach analogous processes wherein the material is recovered from landfill materials wherein methane is captured.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vanderpool and either one of White or Parry and to have utilized landfill solid waste and to have .

Allowable Subject Matter
Claims 1-14 and 25-28 are allowed.  Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments filed September 14, 2021 have been fully considered.  The amendment to claim 25 has overcome the previous rejections.  For the purposes of clarity, it is noted that the amendment includes “adding cement to the blended stream as a binder” even though this added limitation was not underlined.  The rejections of claims 25-28 have been withdrawn. Further, the amendment to claim 15 has overcome the rejections based upon Webb et al.  As such, the rejections have been withdrawn.
	Applicant’s amendment to claim 15 has partially overcome the reasoning behind the section 112b rejection.  However, for the reasons set forth above in the body of the rejection, the amended limitation is still understood to be indefinite. It is noted that claim 33 resolves the indefinite issue of claim 15 and is not rejected under 35 USC 112b.
	As to the rejection based upon Aylmore, applicant argues that Aylmore deals with medical waste streams, not municipal waste.  This argument is not persuasive.  As an initial matter, the examiner generally agrees that medical waste streams do not reasonably read upon municipal waste as set forth in the instant application. However, the method of Aylmore is not limited to medical waste.  Aylmore also discloses, for example, that the waste may be “catering 
As to the requirement that the produced material has density and friction angle as claimed, Aylmore teaches the same claimed and disclosed process steps and utilizes the same claimed and disclosed process materials.  As such, it follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the claimed invention (also see section the 112b rejection set forth above regarding the unclear scope of the limitation).  It is noted that the application discloses a broad range of materials (e.g. ranging from pelletized household garbage up to waste bound with cement) and the specification does not make it clear when the process does or does not produce a material having the desired properties.  If anything, the specification and claim as written (i.e. “thereby”) appear to suggest completing the claimed steps produces a product having the desired properties absent further specificity. It is further noted that claim 33 is not rejected over Aylmore as it is clear to one having ordinary skill in the art that processing the waste as set forth in Aylmore (e.g. catering waste) will not produce a bulk density and friction angle having the claimed properties without additional treatments (e.g. adding a particular amount and type of additional binders or other materials) which are not suggested by Aylmore.    
	Applicant argues that Vanderpool does not teach a density and friction angle as claimed.  This argument is not persuasive.  Vanderpool teaches the same claimed and disclosed process steps and utilizes the same claimed and disclosed process materials.  As such, it follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the claimed invention (also see section the 112b rejection set forth above regarding the unclear scope of the limitation).  It is noted that the application discloses a broad range of materials (e.g. ranging from pelletized household garbage up to waste bound 
	An amendment to claim 15 which incorporates the subject matter of claim 33 would overcome the section 112b rejection and the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses an analogous method for converting solid waste.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742